DETAILED ACTION
In response to communications filed 10/11/2021 & 06/07/2022.
Claims 10-20 are allowed.
Claims 1-9 are canceled via Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Josh Snider (Reg. No. 47,954) on June 28th 2022.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 10 and 13 as the following:

--10. (Amended) A central controller for a wireless access network implementing 802.11-conformant Wi-Fi protocol, the central controller in operable communication with a first access point (AP) having a first Wi-Fi coverage area and a second AP having a second Wi-Fi coverage area different from the first Wi-Fi coverage area, the central controller comprising:
a processor configured to manage the first and second APs to transmit a first downlink Wi-Fi transmission, according to a Wi-Fi scheduling protocol, to a first Wi-Fi enabled user equipment device (UE) located within an overlap region disposed within a portion of the first Wi-Fi coverage area and a portion of the second Wi-Fi coverage area, the first UE in operable communication with and configured to connect to each of the first and second APs;
a memory device for storing computer-executable instructions, which, when 
executed by the processor, cause the processor to:
receive (i) first station information regarding the first UE, (ii) first AP information regarding the first AP, and (iii) second AP information regarding the second AP;
log the first station information and the first and second AP information into the memory device as first logged information;
generate a first message queue for the first downlink Wi-Fi transmission according to the first logged information;
distribute (i) a first portion of the first message queue to the first AP, and (ii) a second portion of the first message queue, different from the first portion of the first message queue, to the second AP; and
manage, according to the Wi-Fi scheduling protocol, (1) the first AP to transmit the first portion of the first message queue to the first UE, and (ii) the second AP to transmit the second portion of the first message queue to the first UE.--

--13. (Amended) A method for communicating a single downlink 802.11-conformant Wi-Fi transmission to a first Wi-Fi enabled user equipment device (UE) in a wireless network, the first UE being located within an overlap region of a first access point (AP) having a first Wi-Fi coverage area and a second AP having a second Wi-Fi coverage area different from the first Wi-Fi coverage area, the first UE in operable communication with and configured to connect to each of the first and second APs, the method executed by a server device having a server database and in operable communication with of the first and second APs, the method comprising the steps of:
recording, in the server database, information relating the first UE to the first AP and information relating the first UE to the second AP;
creating a first message queue for the first UE;
queueing Wi-Fi data intended for the first UE into a first data queue based on the created first message queue; and
managing, according to a Wi-Fi scheduling protocol stored within the server database, (i) the first AP to transmit a first portion of the first data queue to the first UE, and (ii) the second AP to transmit a second portion of the  first data queue to the first UE, wherein the first portion is different from the second portion.--

Cancel claims 1-9.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a central controller configured to control a Wi-Fi downlink data transmission to a Wi-Fi enabled user equipment device located within an overlap region of a first access point (AP) having a first Wi-Fi coverage area and a second AP having a second Wi-Fi coverage area different from the first Wi-Fi coverage area.  The control receives information regarding the first UE, the first AP and the second AP to generate a message queue for the downlink Wi-Fi transmission.  A first portion of the message queue is distributed to the first AP to transmit to the UE and a second portion of the message queue is distributed to the second AP to transmit to the first UE.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Papasakellariou et al. (US 2014/0269454 A1) that teaches transmitting downlink transmissions to a UE located in an overlapping region of a first base station and a second base station.  There also exists prior art such as Lindoff et al. (US 2015/0319802 A1) teaching a user equipment receiving portions of the same single downlink data transmission from multiple access points.  However the prior arts on record alone or in combination fails to teach and/or suggest controlling a Wi-Fi downlink transmission for scheduling portions of the downlink transmission to the user equipment device located within an overlapping coverage region of both the first and second access points in combination with the other recited features in claims 10 and 13.  This allows multiple APs to communicate portions of a single transmission with a Wi-Fi enabled user equipment located within an overlapping region of the multiple APs.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in claims 1 and 13 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            
/KHALED M KASSIM/           Primary Examiner, Art Unit 2468